DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 9, 12 and 13 are objected to because of the following informalities:    
In claim 9, line 6, before “video”, --second-- should be inserted.
In claim 12, line 11, before “video”, --second-- should be inserted.
 In claim 13, line 6, before “video”, --second-- should be inserted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3 and 10 recite the limitation "the first predetermined frame refresh rate" and “the second predetermined frame refresh rate” in line 2.  There is insufficient antecedent basis for these limitations in the claims.
Claim 4 recites the limitation "the first predetermined frame refresh rate" and “the second predetermined frame refresh rate” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 11 recites the limitation "the first predetermined frame refresh rate" and “the second predetermined frame refresh rate” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.


Allowable Subject Matter
Claims 3, 4, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1, 2, 5-9, 12 and 13 are allowable over prior art.


Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/10/21, with respect to claims 1, 5, 8 and 12 have been fully considered and are persuasive.  The rejection of claims 1, 5, 8 and 12 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300







/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        


	
SH
June 4, 2021